DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 7-9, 12, 13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu 6,402,464.
In regards to Independent Claim 1 and Dependent Claim 4, Chiu teaches a combustion engine component (figure 1), comprising: a body (10) comprising a first surface (15) in operative thermal communication with a hot combustion gas (12), and a second surface (17) in operative fluid communication with a cooling fluid (fluid passing through 21), wherein the second surface includes a first surface contour feature (feature including a plurality of projections 24 as best shown in figure 1) and the first surface contour feature includes a plurality of first surface projections (24 as shown in figure 1) disposed on the second surface and having a height of less than 25 µm (24 has a height of 20 to 100 µm, Col. 8, ll. 57-65, wherein the lower bounds 20 µm fits within the claimed range of 0.25 to 25 µm).
	Regarding Dependent Claim 7, Chiu teaches that the second surface (17) further includes a second surface contour feature disposed on the second surface (18).
Dependent Claim 8, Chiu teaches that the second surface contour (18) features are arranged as turbulators on the second surface (Col. 8, ll. 52-56).
	Regarding Dependent Claim 9, Chiu teaches that the second surface (17) includes a second surface contour feature (plurality of projections 18) disposed on the second surface, said second surface contour feature comprising a plurality of second surface projections (18) having a height greater than the height of the first surface projections (height of projections 18 are greater than 24 as can be seen in figure 1).
	In regards to Independent Claim 12 and Dependent Claim 16, Chiu teaches a gas turbine engine (Abstract), comprising: a combustor (combustor produces combustion gas, Col. 1, ll. 21-34), a turbine (turbine 22), and a compressor in operative communication (source of compressor discharge air, Col. 2, ll. 26-34); a hot gas flow path for combustion gas produced in the combustor (flow path for flow 12); a gas turbine engine component (10) comprising: a body (10) comprising a first surface (15) in operative thermal communication with the hot gas flow path (flow path comprising 12), and a second surface (17) in operative fluid communication with a cooling fluid (fluid passing through 21), wherein the second surface includes a first surface contour feature (plurality of projections 24 as shown in figure 1) and the first surface contour feature includes a plurality of first surface projections (24 as best shown in figure 1) disposed on the second surface and having a height of less than 25 micrometers (height of 20 to 100 µm, Col. 8, ll. 57-65, wherein the lower bounds 20 20 µm fits within the claimed range of 0.25 to 25 µm).
	Regarding Dependent Claim 13, Chiu teaches that the second surface is at a temperature of at least 1200 degrees Celsius (Super Alloy Rene 95, listed as an example, has a melting point of 1343 degrees Celsius, and is disclosed as an example substrate at Col. 3, ll. 26-47, wherein the operating temperature is a desired result of operating the system).
	Regarding Dependent Claim 18, Chiu teaches that the second surface (17) further includes a second surface contour feature disposed on the second surface (18).
Dependent Claim 19, Chiu teaches that the second surface contour (18) features are arranged as turbulators on the second surface (Col. 8, ll. 52-56).
Regarding Dependent Claim 20, Chiu teaches that the second surface (17) includes a second surface contour feature (plurality of projections 18) disposed on the second surface, said second surface contour feature comprising a plurality of second surface projections (18) having a height greater than the height of the first surface projections (height of projections 18 are greater than 24 as can be seen in figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu as applied to claims 1 and 12 above, and further in view of Hasz 6,598,781.
	Regarding Dependent Claims 2 and 14, Chiu teaches the inventions as claimed and discussed above.  However, Chiu does not teach that the surface projections are truncated spheres.  Hasz teaches using surface projections (12) on a surface (10) that are truncated spheres (Col. 11, ll. 20-25).  It would have been obvious to one of ordinary skill in the art at the time of invention to use the truncated spherical shape of Hasz for the surface projections of Chiu, in order to obtain the desired heat transfer enhancement for the surface of Chiu (Col. 11, ll. 20-25).
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu as applied to claims 1 and 12 above, and further in view of Xu 2013/0280092.
Dependent Claims 6 and 17, Chiu teaches the invention as claimed and discussed above. However, Chiu does not teach that the first surface contour feature includes a surface roughness of 1.3 to 51 microns, and RΔa of 0.25 to 25 microns. Xu teaches providing a desired roughness for a surface of a heat transfer feature that enhances heat transfer (paragraph [0052]). Therefore, the roughness of a heat transfer surface is recognized as a result effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that increasing the roughness of a heat transfer surface will improve heat transfer. Therefore, since the general conditions of the claim, i.e. that surface roughness and average absolute slope, were disclosed by Xu, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of invention to include a surface roughness of 1.3 to 51 microns, and RΔa of 0.25 to 25 microns for the first surface contour of Chiu to improve heat transfer. It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu as applied to claim 9 above, and further in view of Morrison 2009/0183850.
Regarding Dependent Claim 10, Chiu teaches the invention as claimed and discussed above.  However, Chiu does not teach that the height of the second surface projections is 0.13 microns to 5.1 centimeters.  Morrison teaches second surface projections (102) with a height between 0.13 microns to 5.1 centimeters (greater than 500 microns, paragraph [0073]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the height of the second surface projections of Chiu to be between 0.13 microns and 5.1 centimeters, as taught by Morrison, in order to increase the surface area of the cooled surface to enhance its cooling capability (paragraph [0012]).

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that Chiu does not teach surface projections with a height of less than 25 microns, Examiner disagrees.  Chiu teaches that the first surface projections (24, as can be seen in figures 1 and 2) have a thickness of 20 to 100 microns (Col. 8, ll. 55-63, wherein the lower bound of 20 microns falls within the claimed range).  Chiu discloses “The thickness of the braze alloy film 24 overlying the substrate is generally chosen to ensure adequate roughness and ensure an increase in surface area, provided by the particulate phase, while also ensuring adequate adhesion of the particles to the substrate. The thickness may be on the order of about 20 microns to 100 microns” at Col. 8, ll. 57-63.

    PNG
    media_image1.png
    513
    719
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741